Citation Nr: 0802924	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a laparotomy scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a noncompensable rating for a laparotomy scar.  The Board 
remanded this claim for further development in April 2007.  


FINDING OF FACT

The veteran's laparotomy scar is painful and tender on 
objective demonstration and examination.  


CONCLUSION OF LAW

The criteria for a compensable rating for a laparotomy scar 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.118, DCs 7802, 7804, 7805 (2001 and 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran currently receives a noncompensable rating for 
her laparotomy scar under Diagnostic Code 7805, which rates 
scars based on limitation of function of the affected part.  

The old diagnostic criteria of Diagnostic Code 7804 provided 
for a 10 percent rating for a superficial scar that was 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (2001); 38 C.F.R. § 4.31 (2007).  The 
criteria used to evaluate disabilities involving the skin, 
however, were amended in August 2002.  67 Fed. Reg. 49,590-
49,599 (Jul. 31, 2002).  The rating criteria for evaluating 
disabilities under DC 7804 were changed in the revision of 
the regulations.  38 C.F.R. § 4.118 (2007).  The rating 
authorized by the revised version of DC 7804 is 10 percent 
for a superficial scar that is painful on examination.  
38 C.F.R. § 4.118, DC 7804 (2007).  Thus, the regulation as 
it existed prior to the change is applicable, and the revised 
regulation is applicable from August 30, 2002, forward.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It appears that DC 
7802, which pertains to superficial scars other than head, 
face, or neck, that do not cause limited motion, also applies 
in this instance.  38 C.F.R. § 4.118, DCs 7802 (2007).  
Diagnostic Code 7802 and Diagnostic Code 7805 were not 
affected by the revision of the regulations.     

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), and 7803 (superficial, 
unstable scars) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  

On VA examination in June 2007, the veteran was found to have 
two adjacent surgical scars on the abdominal-pubic crease of 
the upper pubis that were probably related to the insertion 
tubes of the laparotomy.  There was pain and tenderness on 
palpation.  The scars measured 0.5 centimeters at their 
widest and 21 centimeters at their longest.  There was no 
adherence to underlying tissue, underlying soft tissue 
damage, skin ulceration or breakdown over the scar, or 
limitation of motion or loss of function caused by the scar.

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  
The June 2007 VA examination revealed that the veteran's 
laparotomy scars measured only 0.5 centimeters at their 
widest and 21 centimeters at their longest.  There was no 
adherence to underlying tissue or underlying soft tissue 
damage.  Accordingly, the Board finds that the veteran is not 
entitled to a compensable rating for her laparotomy scar 
under DC 7802.  

Diagnostic Code 7805 concerns the limitation of function of 
the affected part.  At the June 2007 VA examination and in 
post-service treatment records, there was no evidence that 
the veteran's laparotomy scars caused any limitation of 
function of the corresponding affected part.  Thus, the 
medical evidence of record does not meet the criteria for an 
increased rating under DC 7805.  

Under the rating criteria in effect for DC 7804 prior to 
August 30, 2002, a 10 percent rating is assigned for a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  Under the 
revised rating criteria for DC 7804 effective August 30, 
2002, a 10 percent rating is assigned for a superficial scar 
that is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  At the June 2007 VA examination, the evidence of 
record shows that the veteran's scar is tender on objective 
demonstration as well as painful and tender on examination.  
Thus, the medical evidence of record meets both the 
pre-August 30, 2002, rating criteria for DC 7804 and the 
revised rating criteria for DC 7804.  Accordingly, the Board 
finds that the veteran is entitled to a 10 percent rating for 
her laparotomy scar.  

The Board finds that the evidence of record shows that the 
veteran is entitled to a 10 percent rating for her laparotomy 
scar.  The benefit of the doubt has been resolved in favor of 
the veteran in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
claimant.   


ORDER

A 10 percent rating for a laparotomy scar is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


